Citation Nr: 0724469	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-15 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 2, 
2000, for assignment of a total disability based on 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to specially adapted housing.

3.  Evaluation of service-connected chronic fatigue evaluated 
as non-compensably disabling from May 1, 1995, and 40 percent 
disabling from June 2, 2000.

4.  Evaluation of service-connected mood disorder, evaluated 
as 50 percent disabling from June 2, 2000.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
January 1987 and from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that, among other things, granted service 
connection for chronic fatigue and rated it as non-
compensably disabling from May 1, 1995.  

This matter also comes before the Board on appeal from a 
February 2001 rating decision that, among other things, 
granted service connection for a mood disorder and rated it 
as 30 percent disabling effective from June 13, 2000.  

This matter next comes before the Board on appeal from a 
January 2003 rating decision that, among other things, 
granted a TDIU effective from June 13, 2000, and a June 2004 
rating decision that, among other things, denied a claim for 
specially adapted housing.  

The January 2003 rating decision also granted the chronic 
fatigue a 40 percent rating and the mood disorder a 50 
percent rating, both effective from June 13, 2000.  A 
subsequent March 2005 rating decision thereafter assigned 
June 2, 2000, as the effective date for the TDIU as well as 
the 40 percent rating for the chronic fatigue and the 50 
percent rating for the mood disorder.  Therefore, the issues 
on appeal are as listed on the first page of this decision.  

The claims for higher evaluations for chronic fatigue and a 
mood disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the veteran was precluded from following a substantially 
gainful occupation due to service-connected disabilities 
alone prior to June 2, 2000.

2.  The veteran is service connected for chronic fatigue 
rated as 40 percent disabling, a mood disorder rated as 50 
percent disabling, hypertension rated as 10 percent 
disabling, and right ear hearing loss rated as non 
compensably disabling.  Moreover, a TDIU and Dependent's 
Educational Assistance have been in effect since June 2, 
2000. 

3.  The veteran's service connected disorders do not cause 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; blindness in both eyes, having only 
light perception, plus the anatomical loss or loss of use of 
one lower extremity; the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or the loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion  without the 
aid of braces, crutches, canes, or a wheelchair.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 2, 
2000, for assignment of a TDIU, have not been met.  38 
U.S.C.A. §§ 1155, 5110, (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 20.202, 20.302, 
20.1103 (2006).  

2.  The criteria for entitlement to specially adapted housing 
are not met.  38 U.S.C.A. §§ 1155, 2101 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.350, 3.809, 4.63 (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.

As to the claim for an earlier effective date for the TDIU, 
the RO provided post-adjudication VCAA notice by letter dated 
in March 2004.  As to the claim for specially adapted 
housing, the RO provided pre-adjudication VCAA notice by 
letter dated in August 2003.  Specifically, the veteran was 
notified of the evidence needed to substantiate the claims.  
The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or 
authorizes VA to obtain private medical records on his 
behalf.  He was asked to submit any evidence that would 
include that in his possession.  The notice included the 
general provision for the ratings and/or effective date of 
the compensation claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v.  Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice). 

While the notice as to the earlier effective date claim was 
not provided until after VA adjudication, the Board finds 
this timing issue harmless because following issuance of the 
March 2004 VCAA letter, the appeal was readjudicated in the 
April 2005 statement of the case.  See Mayfield v. Nicholson, 
No. 02-1077 slip op. at 7 (U.S. Vet. App. Dec. 21, 2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34 
(providing the veteran with adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  

Duty to Assist

Under 38 U.S.C.A. § 5103A (West 2002), VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the RO has obtained all identified post-service medical 
records as well as afforded the veteran VA examinations.  As 
the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the claimant in developing the facts pertinent 
to the claims are required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Earlier Effective Date Claim

It is argued that the appellant is entitled to an effective 
date earlier than June 2, 2000, for assignment of a TDIU 
because he stopped working because of service connected 
disabilities in November 1999.  It is requested that the 
veteran be afforded the benefit of the doubt.

The general rule with respect to an award of increased 
compensation is that the effective date for such an award 
"shall not be earlier than the date of receipt of 
application therefrom."  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation.  In that situation, the law provides 
that the effective date "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital.  For all other reports, including reports 
from private physicians, laypersons, and state and other 
institutions, the date of receipt of the report is accepted 
as the date of receipt of an informal claim.  Id.

With the above laws and regulations in mind, the Board notes 
that following the veteran's separation from his last period 
of active duty the first time that VA received a VA Form 21-
8940, Veterans Application for Increased Compensation Based 
on Unemployability, was on July 21, 2000.  The Board finds 
that this document was the veteran's formal application for 
TDIU as defined by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The Board will next determine whether the record contains an 
earlier informal claim for a TDIU pursuant to 38 C.F.R. 
§ 3.157 or an earlier showing of entitlement to a TDIU under 
38 U.S.C.A. § 5110(b).  Again, the effective date will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  Id.  In this regard, the record 
shows that on January 21, 2000, the RO received a statement 
from the veteran in which he reported that he was unable to 
work because of the pain in his legs and his psychiatric 
disorder and he needed his rating increased as soon as 
possible because, starting in February, he will be 
unemployed.  The Board finds that this statement was an 
earlier informal claim for a TDIU as defined by 38 C.F.R. 
§ 3.157.

As to whether the record established an earlier factual 
entitlement to a TDIU, controlling laws provide that a TDIU 
may be assigned when a veteran has one service-connected 
disability rated at 60 percent or more, or two or more 
service-connected disabilities with at least one is rated at 
40 percent or more and he has a combined rating of at least 
70 percent.  The record must also show that the service-
connected disabilities alone result in such impairment of 
mind or body that the average person would be precluded from 
following a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15, 4.16(a).  

Prior to the January 2003 rating decision which granted TDIU, 
the veteran's service connected disabilities were limited to 
chronic fatigue rated as 10 percent disabling effective from 
May 1, 1995, and right ear hearing loss rated as 
noncompensably disabling effective from January 27, 1987.  A 
February 2001 rating decision thereafter re-rated the 
veteran's chronic fatigue as 20 percent disabling effective 
from June 13, 2000, granted service connection for a mood 
disorder and rated it as 30 percent disabling effective from 
June 13, 2000, granted service connection for hypertension 
and rated it as 10 percent disabling effective from May 1, 
1995, and continued the right ear hearing loss as 
noncompensably disabling.  In the January 2003 rating 
decision that granted TDIU, the veteran's service connected 
chronic fatigue was re-rated as 40 percent disabling 
effective from June 13, 2000, his mood disorder was re-rated 
as 50 percent disabling effective from June 13, 2000, he was 
granted Dependent's Educational Assistance effective from 
June 13, 2000, and the ratings for hypertension and right ear 
hearing loss were continued at 10 percent and non compensably 
disabling, respectively.  And, the subsequent March 2005 
rating decision assigned June 2, 2000, as the effective date 
for the TDIU as well as the 40 percent rating for the chronic 
fatigue, the 50 percent rating for the mood disorder, and the 
Dependent's Educational Assistance.  Accordingly, the record 
does not show that he met the 60/70 percent schedular 
criteria of 38 C.F.R. § 4.16(a) for a TDIU prior to June 2, 
2000.  

Therefore, the earliest effective date for an award of a TDIU 
cannot be earlier than the date that the record shows he was 
precluded from following a substantially gainful occupation 
by his service-connected disabilities.  38 C.F.R. § 4.16(b).  

In this case, the RO did not submit this case to the Director 
of VA's Compensation and Pension before rendering the January 
2003 decision that granted entitlement to a TDIU effective 
from June 13, 2000.  Instead, the rating specialist concluded 
that the results from the veteran's VA treatment records and 
VA examinations showed that his chronic fatigue met the 
criteria for a 40 percent disability rating effective from 
June 13, 2000, and his mood disorder met the criteria for a 
50 disability rating effective from June 13, 2000.  He 
thereafter concluded that the veteran should be granted a 
TDIU effective from June 13, 2000, because that was the first 
date that he met the schedular criteria for a TDIU.  In the 
subsequent March 2005 rating decision the rating specialist 
then assigned June 2, 2000, as the effective date pointing to 
the fact that this was the date that the veteran had filed 
his claim.  

While the Board cannot find a legal basis for an effective 
date of June 2, 2000, we nonetheless agree with the finding 
that the record did not first demonstrate that the veteran 
was precluded from following a substantially gainful 
occupation by his service-connected disabilities prior to 
June 2, 2000.  38 C.F.R. § 4.16(b).  

In this regard, the Board acknowledges that in a statement 
from the veteran's private physician, received by the RO on 
February 23, 2000, it was reported that that the claimant 
needed complete rest for three months to treat, among other 
things, his nonspecific arthralgia.  The record also includes 
a hospitalization summary from Mesquite Community Hospital, 
received by the RO on April 13, 2000, which shows the veteran 
going to an emergency room secondary to severe lower 
extremity pain and his giving a history of being unable to 
walk more than a few yards without developing severe pain.  

However, not until July 21, 2000, did VA receive the 
employment disability forms completed by Kurdish Khan, M.D..  
These forms reported that the veteran's arthralgia, 
hypertension, and dementia/depression caused "moderate 
limitation in functional capacity; capable of 
clerical/administrative (sedentary) activity."   They also 
reported that due to those disabilities, the veteran was 
unable to stand for more than 20 minutes, could not work at 
his current place of employment, and was able to perform only 
sitting jobs.  

Moreover, at his March 2, 2000, VA examination adverse 
symptomatology objectively confirmed on examination was 
limited to his walking to the examining room using a cane, 
slight muscle tenderness in the calf and thigh, bilaterally, 
and somewhat reduced deep tendon reflexes.  It was opined 
that his general examination was not remarkable.  

Similarly, at the June 13, 2000, VA general medical 
examination, adverse symptomatology objectively confirmed on 
examination was limited to his walking to the examining room 
using crutches, a non significant bony nodule in the left 
lower extremity, some decrease in pedal pulses, and reflexes 
to be decreased to absent.  And, at the June 13, 2000, VA 
joints examination, adverse symptomatology objectively 
confirmed on examination was limited to his walking to the 
examining room using crutches, and reduced hip motion.  It 
was noted that hip motion was performed with a great deal of 
difficulty as though the veteran was having a great problem 
standing while manipulating his legs from hips.  The examiner 
concluded that the veteran had muscle and joint pain in the 
hips, knees, and ankles.

Initially, the Board once again notes that VA treatment 
records are deemed to be in VA's possession on the date they 
are generated and private treatment records are only deemed 
in VA possession on the date they are received.  See 
38 C.F.R. § 3.157.  Therefore, while the record contains 
voluminous VA and private treatment records, including a 
statements from the veteran's private physician indicating 
that he could not work at his current job for three months 
and thereafter the opinion that he could not work at that job 
at all but must find a new job that will allow him to work 
seated, the Board finds that none of these records show he 
was precluded from following a substantially gainful 
occupation due to his service-connected disabilities alone 
prior to June 2, 2000.  See LeShore v. Brown, 8 Vet. App. 406 
(1995); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the 
Board is not required to accept evidence that is simply 
information recorded by a medical examiner, unenhanced by 
medical opinion). 

Accordingly, while the Board cannot find a legal basis for an 
effective date of June 2, 2000, for the grant of TDIU, the 
Board also cannot find a legal basis for an effective date 
prior to June 2, 2000.  38 C.F.R. § 3.157.  Therefore, the 
claim of entitlement to an effective date earlier than 
June 2, 2000, for TDIU must be denied.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

The Special Adaptive Housing Claim

The veteran maintains that he has lost the use of his legs 
due to his service connected chronic fatigue.  On this basis, 
the veteran contends that he meets the eligibility 
requirements for entitlement to specially adapted housing.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service connected 
compensation for permanent and total disability due to: (1)  
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of  
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion  
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

The term "preclude locomotion" is defined by 38 C.F.R. 
§ 3.809(d) to mean that the service connected disability 
creates a necessity for the regular and constant use of a 
wheelchair, braces, crutches, or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  

With the above criteria in mind, the Board notes that while 
the veteran is service connected for chronic fatigue rated as 
40 percent disabling, a mood disorder rated as 50 percent 
disabling, hypertension rated as 10 percent disabling, and 
right ear hearing loss rated as non compensable, there is no 
evidence that he meets any of the necessary physical 
limitations for specially adapted housing.  

Initially, as to the second criteria, the veteran has neither 
alleged nor does the evidence show that he suffers from 
visual impairment resulting in blindness.  Therefore, this 
criterion is not applicable.  38 U.S.C.A. § 2101(a); 38 
C.F.R. § 3.809(b).

Similarly, as to the fourth criteria, while VA treatment 
records show the veteran's periodic complaint of right or 
left arm pain, the veteran has neither alleged nor does the 
evidence show that he suffers from loss of use of an upper 
extremity.  Therefore, this criterion is also not applicable.  
Id.

Likewise, as to the first and third criteria, the Board notes 
the veteran has neither alleged, nor does the evidence show, 
that he has the actual loss of an extremity.  Therefore, to 
this extent, these criteria are also not applicable.  Id.

Accordingly, the veteran will only meet the criteria for 
specially adapted housing if the record shows loss of use of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair; or loss 
of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  Id. 

With the above criteria in mind, the record shows the 
veteran's repeated complaints and treatment for lower 
extremity pain.  See, for example, records from Dr. Khan 
dated from April 1999 to February 2005; VA treatment records 
dated from April 1999 to September 2004; Mesquite Community 
Hospital treatment records dated in March 2000; and Methodist 
Charlton Medical Center treatment records dated from May 2003 
to December 2004.  Starting in approximately 2002, the VA 
treatment records show that the veteran used a cane to assist 
him in ambulation.  And, in a January 2004 treatment record 
from Dr. Khan, the veteran reports that sometimes he has to 
rely on crutches.  Furthermore, the veteran used a cane at 
his March 2000 and September 2002 VA examinations and 
crutches at his June 2000 VA examinations. 

However, adverse symptomatology seen at his most recent VA 
examinations were limited to slight muscle tenderness in the 
calf and thigh, bilaterally, and somewhat reduced deep tendon 
reflexes (see March 2000 VA examination); a non significant 
bony nodule in the left lower extremity, some decrease in 
pedal pulses, and reflexes being decreased to absent (see 
June 2000 VA general medical examination); reduced hip 
motion, hip motion being done with a great deal of difficulty 
as though he was having a great problem standing while 
manipulating his legs from hips, and muscle and joint pain in 
the hips, knees, and ankles (see June 2000 VA joints 
examination); and walking with a limp and slight hyperactive 
deep tendon reflexes (see September 2002 VA examination).  
Furthermore, the March 2000 and September 2002 VA examiners 
concluded that his general examination was not remarkable.  

The treatment records clearly show the veteran uses a cane to 
ambulate and, on occasion, uses crutches.  The veteran also 
argues that the need and use of the cane and crutches amounts 
to the loss of use of his lower extremities.  

Clearly, there is a demonstrated need for the cane and 
perhaps the crutches given the degree of the disability, 
which is reflected in the assigned rating for the chronic 
fatigue as well as the TDIU.  Still, the record is void of 
any medical opinion or finding which demonstrates that there 
is a loss of use of the lower extremities due to a service 
connected disability.  Rather, the record only indicates that 
the cane or crutches are used as a method of assisting with 
ambulation due to leg pain, not the veteran's inability to 
use his lower extremities.  

The Board also finds that the veteran's use of a cane and 
crutches does not meet the criteria for precluding locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
The term "preclude locomotion," as explained above, means 
that the service connected disability creates a necessity for 
the regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809.  Such is not the case here.  

While the appellant's propulsion is certainly affected by the 
leg pain caused by his service connected chronic fatigue, the 
record as a whole shows that he retains a level of propulsion 
and balance with his legs that is inconsistent with a finding 
of loss of use of those extremities.  See, for example, VA 
examinations dated in March 2000, June 2000, and September 
2002.

Moreover, the evidence does not show that the leg pain 
associated with his service connected chronic fatigue alone 
is to the degree that it would be comparable to ankylosis, or 
paralysis of the extremities or nerves in the extremities, 
which would indicate lower extremity functional loss.  While 
hip, knee, and ankle motion were painful at the June 2000 VA 
joints examination, the veteran nonetheless had motion and 
only the motion of the hip was limited.  Id.

Accordingly, while the veteran's propulsion is certainly 
affected by his service connected chronic fatigue and while 
he brought a cane or a crutch to his most recent VA 
examinations, the record as a whole, including opinions from 
his most recent VA examiners in which it was opined that his 
examinations were not remarkable, shows that he retains a 
level of propulsion and balance with his legs that is 
inconsistent with a finding of loss of use of either of those 
extremities or precludes locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 C.F.R. 
§§ 3.350(a)(2), 3.809.  

Given the above, the Board finds that the veteran also does 
not meet either the first or third criteria and the claim for 
specially adaptive housing must be denied.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809(b).

Conclusion

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107.


ORDER

An effective date earlier than June 2, 2000, for assignment 
of a TDIU is denied.

Entitlement to specially adapted housing is denied.


REMAND

As to the claims for higher evaluations for chronic fatigue 
and a mood disorder, the veteran's representative notified VA 
in an undated letter received by the RO in February 2003 that 
the claimant would withdraw these appeals if VA granted him a 
TDIU.  38 C.F.R. § 20.204(b) (2006).  In a January 2003 
rating decision, which was not mailed to the veteran until 
after VA received the February 2003 statement from his 
representative regarding withdrawing his appeal, the RO 
granted a TDIU.  The RO thereafter treated these issues as 
having been withdrawn.  However, a written statement from the 
veteran or his representative memorializing his intent to in 
fact withdraw these issues was not thereafter received by the 
RO.  Id.  Therefore, a remand is required to obtain a 
clarifying statement from the veteran.  38 C.F.R. § 19.9 
(2006).

Accordingly, these issues are REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
seek clarification as to whether he 
intended to withdraw his claim for higher 
evaluations for chronic fatigue and a 
mood disorder because VA granted him a 
TDIU.  If he did, he should be asked to 
file a written statement with VA 
memorializing his intent.

2.  If the veteran notifies VA that he 
did not intend to withdraw these claims 
or no reply is received to the above 
inquiry, the RO, after undertaking any 
needed development should readjudicate 
the claims with consideration of any 
further changes in the VCAA and any other 
applicable legal precedent.  If any of 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits since the August 2002 
statement of the case and all applicable 
laws and regulations considered pertinent 
to the issues currently on appeal and a 
reasonable period of time should be 
allowed for response. 

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in accordance with the United 
States Court of Appeals for Veterans 
Claims (Court)'s holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


